                       Case 5:17-cv-00054-LEK-TWD Document 145 Filed 12/08/20 Page 1 of 1


                           DEPARTMENT OF LAW
                           OFFICE OF THE CORPORATION COUNSEL
                           CITY OF SYRACUSE, MAYOR BEN WALSH



                           December 8, 2020

Kristen E. Smith           Honorable Lawrence E. Kahn
Corporation Counsel        James T. Foley U.S. Courthouse
                           445 Broadway, Rm 424
Joseph W. Barry III        Albany, New York 12207
First Assistant
Corporation Counsel
                           Re:        Jennings v. Decker et al.
Christina F. DeJoseph                 5:17-cv-54 (LEK/TWD)
Senior Assistant
Corporation Counsel
                           Dear Judge Kahn:
Lee R. Terry
Senior Assistant           Defendants respectfully request an extension to file reply/opposition to the pending
Corporation Counsel        dispositive motions. The current deadline is December 8, 2020. I am diligently working on
Catherine E. Carnrike
                           this submission prior to my departure from this office as I prepare to take the bench as an
Meghan E. Ryan             Onondaga County Family Court judge.
Amanda R. Harrington
John C. Black Jr.          Accordingly, I respectfully request that the Court permit the defense to file reply/opposition
Kathryn M. Ryan            papers by December 18, 2020. Plaintiff’s counsel has consented to the same.
Ramona L. Rabeler
Todd M. Long
Sarah A. Lafen
Sophie West                Respectfully Submitted,
Sarah M. Knickerbocker
Danielle B. Pires
Finney Raju
Patrick R. Blood
Amelia McLean-Robertson
Patrick J. Parkinson       Christina F. DeJoseph
                           Senior Assistant Corporation Counsel

                           Cc:        Kevin Cannizzaro, Esq. (via ECF)


                           CFD/




Department of Law
Office of Corp. Counsel
233 E. Washington St.
City Hall, Room 300
Syracuse, N.Y. 13202

Office 315 448-8400
Fax 315 448-8381
Email law@syrgov.net

www.syrgov.net                              Service of papers or process by facsimile or other electronic method is not acceptable.
